Exhibit 10.3

 

THIS JOINT VENTURE AGREEMENT (the “Agreement” or this “Joint Venture
Agreement”), is made and entered into as of this March 12, 2020, by and between
EC Rental Limited (hereinafter “EC Rental”), a BVI corporation, with a
registered office located at Sea Meadow House, Blackburne Highway, Road Town,
Tortola, British Virgin Islands, and Hong Kong Solar Engineering Limited
(hereinafter “HK Solar”) , a Hong Kong corporation, with a registered office
located at Flat A, 25/F, Block 3, Golden Dragon Industrial Centre, 172-180 Tai
Lin Pai Road, Kwai Chung, New Territories.

 

WHEREAS, “EC Rental” is in the business of rental business, and

 

WHEREAS, “HK Solar” is in the business of solar engineering, and

 

WHEREAS, the parties desire to establish between them a joint venture in order
to collaborate in marketing the rental service of solar equipments,

 

NOW, THEREFORE, in consideration of the foregoing, and of the mutual covenants
and commitments set forth herein, the parties hereto agree as follows:

 

1. FORMATION

 

The joint venture formed by this Agreement (the “Joint Venture”) will conduct
its business under the name EC Solar Limited, and will have its registered
address at Hong Kong. The Joint Venture shall be considered a joint venture
between the Parties in all respects, and in no event shall this Agreement be
construed to create a partnership or any other fiduciary relationship between
the Parties.

 

2. PURPOSE

 

The Joint Venture shall be formed for the purpose of promoting solar equipments
rental services.

 



 

 

 

3. CONTRIBUTIONS

 

The Parties hereto shall each make an initial contribution to the Joint Venture
as follows:

 

1.EC Rental’s Contribution:

 

Business operation of EC Solar Limited

 

2.HK Solar’s Contribution:

 

Provision of solar equipments and technical solutions

 

4. DISTRIBUTION OF PROFITS

 

Any and all net income accruing to the Joint Venture shall be distributed to the
Parties in 70% for EC Rental and 30% for HK Solar.

 

5. NON-EXCLUSIVITY

 

No exclusivity is formed by virtue of this Joint Venture Agreement and neither
Party shall be obligated to make offers to the other related to any business.

 

6. TERMINATION

 

Either Party shall have the right to terminate this Agreement, effective as of
the end of the Initial Term or any Renewal Term, by providing the other with
written notice of termination at least thirty (30) days prior to the end of such
Initial Term or Renewal Term.  Neither Party shall have the right to terminate
this Agreement at any other time, unless such termination is mutually agreed to
by the Parties hereto. The Joint Venture shall terminate upon termination of
this Agreement.

 

7. FURTHER ACTIONS

 

The Parties shall execute any documents and take all appropriate actions as may
be necessary to give effect to the Joint Venture.

 



2

 

 

8. ASSIGNMENT

 

Neither Party shall assign or transfer any of its rights or obligations
hereunder without the prior written consent of the other Party, except to a
successor in ownership of all or substantially all of the assets of the
assigning Party if the successor in ownership expressly assumes in writing the
terms and conditions of this Agreement.  Any such attempted assignment without
written consent will be void.  This Agreement shall inure to the benefit of and
shall be binding upon the valid successors and assigns of the Parties.

 

9. GOVERNING LAW

 

This Agreement shall be governed by and construed in accordance with the laws of
Hong Kong, without regard to conflicts of law principles.

 

10. COUNTERPARTS

 

This Agreement may be executed in any number of counterparts, each of which
shall constitute an original, and all of which, when taken together, shall
constitute one instrument.

 

11. SEVERABILITY

 

The Parties recognize the uncertainty of the law with respect to certain
provisions of this Agreement and expressly stipulate that this Agreement will be
construed in a manner that renders its provisions valid and enforceable to the
maximum extent possible under applicable law. To the extent that any provisions
of this Agreement are determined by a court of competent jurisdiction to be
invalid or unenforceable, such provisions will be deleted from this Agreement or
modified so as to make them enforceable and the validity and enforceability of
the remainder of such provisions and of this Agreement will be unaffected.

 



3

 

 

12. NOTICES

 

All notices, requests, demands and other communications under this Agreement
must be in writing and will be deemed duly given, unless otherwise expressly
indicated to the contrary in this Agreement: (i) when personally delivered; (ii)
upon receipt of a telephone facsimile transmission with a confirmed telephonic
transmission answer back; (iii) three (3) days after having been deposited in
the mail, certified or registered, return receipt requested, postage prepaid; or
(iv) one (1) business day after having been dispatched by a nationally
recognized overnight courier service, addressed to a Party or their permitted
assigns at the address for such Party first written above.

 

13. HEADINGS

 

Paragraph headings used in this Agreement are for reference only and shall not
be used or relied upon in the interpretation of this Agreement.

 

14. ENTIRE AGREEMENT

 

This Agreement contains the entire agreement and understanding between the
Parties, superseding all prior contemporaneous communications, representations,
agreements, and understandings, oral or written, between the Parties with
respect to the subject matter hereof.  This Agreement may not be modified in any
manner except by written amendment executed by each Party hereto.

 

In Witness Whereof, the Parties have caused this Joint Venture Agreement to be
duly executed and delivered as of the date first written above.

 

EC Rental Limited

 



 

 

Chan Che Chung Anthony, Director

 

Hong Kong Solar Engineering Limited

 

 



 

Mr Shih Pak Tau, Director

 

 

4

 

